Case 5:20-cv-00967-DEW-KLH Document 17 Filed 09/15/20 Page 1 of 5 PageID #: 133




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION


 LIBERTY MUTUAL GROUP INC                               CASE NO. 5:20-CV-00967

 VERSUS                                                 JUDGE DONALD E. WALTER

 LINUS MAYES                                            MAGISTRATE JUDGE HAYES


                             REPORT AND RECOMMENDATION

        Before the undersigned magistrate judge, on reference from the District Court, is a Rule

 12(b)(1) motion to dismiss for lack of subject matter jurisdiction [doc. # 7] filed by defendant,

 Linus Mayes. The motion is opposed. [doc. # 13]. For reasons assigned below, it is

 recommended that the motion to dismiss be DENIED.

                                            Background

        Plaintiff Liberty Mutual Group Inc. (“Plaintiff”), a citizen of Massachusetts, and

 Defendant Linus Mayes (“Defendant”), a citizen of Louisiana, are involved in a dispute

 regarding amounts due on claims made by the Defendant arising out of alleged damage to his

 home and personal property. [doc. # 1]. On or about May 1, 2019, a tornado allegedly caused

 damage to the Defendant’s premises located in Bethany, Louisiana. [doc. # 1]. On or about

 October 20, 2019, a second tornado allegedly caused additional damage to that premises. [doc. #

 1].

        Defendant seeks the full policy limits limits for damage to the dwelling, other structures

 on the property, and personal property. [doc. # 1]. Additionally, Defendant seeks loss of use in

 the amount of $1,280,200. [doc. # 1]. The policy limits are $346,000 for the dwelling, $34,600

 for other structures on the property, $259,500 for personal property, and actual losses for loss of
                                                  1
Case 5:20-cv-00967-DEW-KLH Document 17 Filed 09/15/20 Page 2 of 5 PageID #: 134




 use limited to twelve months. [doc. # 1]. Plaintiff denies the amount claimed is due. [doc. # 1].

 The parties were unable to agree on the amount of loss covered by the policy, so the appraisal

 provision in the policy was invoked. It provides:

        Appraisal. If you and we fail to agree on the amount of loss, either may demand an
        appraisal of the loss. In this event, each party will choose a competent and impartial
        appraiser within 20 days after receiving a written request from the other. The two
        appraisers will choose an umpire. If they cannot agree upon an umpire within 15 days,
        you or we may request that the choice be made by a judge of a court of record in the state
        where the “residence premises” is located. The appraisers will separately set the amount
        of the loss. If the appraisers submit a written report of an agreement to us, the amount
        agreed upon will be the amount of loss. If they fail to agree, they will submit their
        differences to the umpire. Any outcome of the appraisal will not be binding on either
        party.
        [doc. # 1-2, Section I, ¶ 6]

        The parties were not able to agree on the amount of the loss and were also not able to

 agree on the appointment of an umpire. [doc. # 1]. On July 29, 2020, Plaintiff filed a complaint

 for a declaratory judgment to compel appraisal and to appoint an umpire. [doc. # 1]. Plaintiff

 asserts that this court has diversity jurisdiction under 28 U.S.C. § 1332 because the parties have

 diverse citizenship, and the amount in controversy is the amount claimed to be due under the

 policy, which exceeds $75,000. [docs. # 1; 13]. On August 26, 2020, Defendant filed a motion to

 dismiss under Fed. R. Civ. P. 12(b)(1), arguing, without citation to relevant authority, that there

 is no subject matter jurisdiction because the amount in controversy is limited to the cost of

 appointing an umpire: less than the jurisdictional threshold. [doc. # 7-1]. Plaintiff filed its

 opposition on September 2, 2020. [doc. # 13]. The deadline for Defendant to file a reply was

 September 9, 2020. Fed. R. Civ. P. 27(a)(4). Accordingly, this matter is ripe.

                                          Law and Analysis




                                                    2
Case 5:20-cv-00967-DEW-KLH Document 17 Filed 09/15/20 Page 3 of 5 PageID #: 135




         In a declaratory judgment to enforce an appraisal clause in an insurance policy and

 appoint an umpire, the amount in dispute is the total amount claimed to be due under the policy

 rather than just the cost of appointing an umpire. The United States Court of Appeals for the

 Fifth Circuit has held generally that “the amount in controversy, in an action for declaratory or

 injunctive relief, is the value of the right to be protected or the extent of the injury to be

 prevented.” Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983) (citing Texas Acorn v.

 Texas Area 5 Health Sys. Agency, Inc., 559 F.2d 1019 (5th Cir. 1977). Following precedent of

 both the Second and Third Circuits, the Fifth Circuit has applied this reasoning to cases disputing

 the right to submit to arbitration, another cause of action where no damages are sought. See

 Webb v. Investacorp, Inc., 89 F.3d 252, 256 (5th Cir. 1996)(“[The Second Circuit] state[d] the

 correct rule in holding that the amount in controversy in a motion to compel arbitration is the

 amount of the potential award in the underlying arbitration.”); see also Davenport v. Procter &

 Gamble Mfg. Co., 241 F.2d 511 (2d Cir. 1957); Jumara v. State Farm Ins. Co., 55 F.3d 873, 877

 (3d Cir. 1995); Manze v. State Farm Ins. Co., 817 F.2d 1062, 1068 (3d Cir. 1987).

         The Fifth Circuit has not yet specifically addressed the issue of amount in controversy in

 a petition to compel appraisal and to appoint an umpire. However, the United States District

 Court for the Eastern District of Louisiana, applying the Fifth Circuit’s reasoning in Leininger v.

 Leininger and Webb v. Investacorp, Inc., in this context, has held that “[a]lthough no damages

 are sought by the plaintiffs . . . the amount in controversy equals the amount at issue under the

 insurance policies, which [in this case] more than satisfies the amount-in-controversy

 requirement for diversity jurisdiction.” Church Mut. Ins. Co. v. New Home Full Gospel

 Ministries, No. CV 06-5633, 2007 WL 9780601, at *2 (E.D. La. Apr. 5, 2007).




                                                    3
Case 5:20-cv-00967-DEW-KLH Document 17 Filed 09/15/20 Page 4 of 5 PageID #: 136




         Here, the total amount disputed under the insurance policy exceeds $1,280,200. [doc. #s 1

 and 7]. Thus, the amount in dispute is well in excess of the amount-in-controversy requirement

 for diversity jurisdiction. See Leininger, 705 F.2d at 729; Webb, 89 F.3d at 256; see also Church

 Mut. Ins. Co., 2007 WL 9780601, at *2.

                                             Conclusion

 For the foregoing reasons,

         IT IS RECOMMENDED that Defendant’s Rule 12(b)(1) motion to dismiss for lack of

 subject matter jurisdiction [doc. # 7] be DENIED.

         Under the provisions of 28 U.S.C. '636(b)(1)(C) and Fed. R. Civ. P. 72(b), the parties

 have fourteen (14) days from service of this Report and Recommendation to file specific,

 written objections with the Clerk of Court. A party may respond to another party=s objections

 within fourteen (14) days after being served with a copy thereof. A courtesy copy of any

 objection or response or request for extension of time shall be furnished to the District Judge at

 the time of filing. Timely objections will be considered by the District Judge before he makes a

 final ruling.

         A PARTY=S FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED

 FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THIS

 REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS SERVICE

 SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN ERROR,

 FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED FACTUAL

 FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT JUDGE.




                                                  4
Case 5:20-cv-00967-DEW-KLH Document 17 Filed 09/15/20 Page 5 of 5 PageID #: 137




       THUS DONE in Chambers on this 15th day of September, 2020.




                                                         KAREN L. HAYES
                                                    United States Magistrate Judge




                                           5
